IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 THE MARCELLUS SHALE COALITION, :                  No. 66 MAP 2019
                                :
                Appellant       :
                                :                  Notice of Appeal from the Order of
                                :                  the Commonwealth Court at No. 573
          v.                    :                  MD 2016 dated July 22, 2019.
                                :
                                :
 DEPARTMENT OF ENVIRONMENTAL    :
 PROTECTION OF THE COMMONWEALTH :
 OF PENNSYLVANIA AND            :
 ENVIRONMENTAL QUALITY BOARD OF :
 THE COMMONWEALTH OF            :
 PENNSYLVANIA,                  :
                                :
                Appellees       :


                                         ORDER



PER CURIAM

       AND NOW, this 24th day of December, 2019, the Notice of Appeal is QUASHED

without prejudice to Appellant’s ability to raise the claims therein on appeal from a final

order of the Commonwealth Court. See United States Orgs. for Bank. Alts., Inc. v. Dep’t

of Banking, 26 A.3d 474 (Pa. 2011).